United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1050
Issued: January 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant timely appealed a December 23, 2009 decision of the Office
of Workers’ Compensation Programs terminating her compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage loss
and medical compensation effective March 15, 2009 on the grounds that she no longer had any
residuals or disability causally related to her accepted employment-related injuries.
FACTUAL HISTORY
On November 25, 2007 appellant, then a 56-year-old expediter, filed a traumatic injury
claim for a November 21, 2007 injury. She claimed that a trailer had pulled out when she was on
the lift and caused her to jump into the trailer. Appellant stated that, as the trailer pulled in and
out, the containers which were in the trailer kept rolling and hit her. She claimed that this injured
her entire body. Appellant stopped work on November 21, 2007. The Office accepted the claim

for sprains of the neck, lumbar region, both shoulders and upper arms and resolved contusion of
the left finger. It paid compensation benefits and eventually placed appellant on the periodic
rolls. Appellant returned to work for one day in April or May 2009 and then retired.1
Appellant was treated by Dr. John DeBender, a Board-certified orthopedic surgeon,
Dr. Stephen Esses, a Board-certified orthopedic surgeon, and Dr. Fahim Farhat, a Board-certified
family practitioner. Her attending physician, Dr. DeBender, continued to keep her off work.
The Office referred appellant to Dr. Donald Mauldin, a Board-certified orthopedic
surgeon, for a second opinion examination. Dr. Mauldin examined her on July 31, 2008 and
noted that she demonstrated extreme painful behavior. He provided an impression of status post
cervical and lumbar strain, chronic cervical radicular syndrome complaints, chronic lumbar and
lumbar radicular complaints and history of shoulder strain with no documentation of significant
structural injury. Dr. Mauldin opined there was no objective evidence that appellant sustained
anything more than a soft tissue strain of the cervical and lumbar spine possibly minimal to the
shoulders in the November 21, 2008 injury. He indicated that her complaints were all subjective
and nonphysiological in nature. Dr. Mauldin stated that appellant’s diagnostic studies were
degenerative in nature and there was no documentation that she had a significant structural injury
that required ongoing medical care. He opined that she had significant symptom magnification
and her recovery was delayed from that perspective. Dr. Mauldin stated that there was no
documentation that the injury mechanism caused significant damage to the cervical or lumbar
spine or the upper extremities that would require prolonged active medical care. He opined that
appellant could work regular duty but she would function very poorly due to her symptom
magnification. Dr. Mauldin noted that she attempted a functional capacity evaluation on July 31,
2008,2 but was only able to do the handgrip test. He noted that appellant did not want to
continue with the evaluation because she felt that she would injure her lower back.
The Office provided a copy of Dr. Mauldin’s report to Dr. DeBender. In an August 21,
2008 report, Dr. DeBender stated that he did not agree that appellant could return to work for
eight hours a day. He advised that she continued to have neck and back pain and recently had
been approved for aqua therapy treatments. Dr. DeBender further noted that appellant was
contemplating having back surgery with Dr. Esses.
The Office determined a conflict of medical opinion existed between Dr. Mauldin and
Dr. DeBender regarding appellant’s ability to work. Appellant was referred, along with a
statement of accepted facts, a list of questions and the medical record, to Dr. Grant McKeever, a
Board-certified orthopedic surgeon, for an impartial medical examination. In a December 3,
2008 report, Dr. McKeever noted her history of back problems since 1988 as well as her
November 21, 2007 work injury. He noted that since 2003 appellant worked restricted work
duties and was on the same medication for low back pain. Dr. McKeever reviewed the medical
record, which included x-rays of the cervical spine and left shoulder as well as recent magnetic
1

Under file number xxxxxx559, appellant has an accepted claim for low back strain and L4-L5 herniated nucleus
pulposus for a March 25, 2002 work injury. This claim remains open for medical benefits.
2

The functional capacity evaluation was performed on July 31, 2008 by Dr. William P. Osborne, a Boardcertified orthopedic surgeon and Office referral physician.

2

resonance imaging scans of the lumbar spine. He set forth his physical findings and
diagnosed: resolved acute cervical strain, chronic cervical syndrome, resolved acute lumbosacral
strain and chronic lumbosacral syndrome. Dr. McKeever opined that appellant’s cervical and
lumbosacral strains had resolved within a few weeks of her injury and that she returned to her
preinjury status of chronic cervical and lumbosacral syndromes. He noted current symptoms
included tenderness over the muscles and mild spasm, with no evidence of radiculopathy.
Dr. McKeever opined that these symptoms were not work related, but were an ordinary disease
of life. In a December 19, 2008 addendum, he noted that a December 16, 2008 functional
capacity evaluation showed an inconsistent effort on all tests and did not represent a valid effort.
Dr. McKeever opined that appellant could return to work without restrictions. He recommended
that she be weaned from her medication. In a December 19, 2008 work restriction evaluation,
Dr. McKeever opined that appellant could perform her usual job on a full-time basis without any
restrictions.
In a December 18, 2008 report, Dr. Esses indicated that appellant’s examination was
essentially unchanged. He noted that she was neurologically intact with decreased range of
motion of both the cervical and lumbar spine and spasm of the paravertebral muscles. Dr. Esses
thought it was reasonable for appellant to apply for disability.
On January 21, 2009 the Office proposed to terminate appellant’s compensation and
medical benefits. It determined that, based on Dr. McKeever’s December 3, 2008 report, her
injury-related disability had ceased and that the accepted conditions had resolved. Appellant was
afforded 30 days within which to submit any additional evidence.
In a February 25, 2009 statement, appellant provided a history of her injury, her opinion
regarding Dr. Mauldin’s and Dr. McKeever’s reports and advised that her back had been hurting
since 2004 and that she has an open case for that condition. She submitted diagnostic and
medical reports previously of record, along with chiropractic reports, a January 9, 2009
impairment rating and additional medical evidence.
In a January 26, 2009 report, Dr. DeBender indicated that appellant continued to have
subjective pain complaints in the cervical, thoracic and lumbar spine as well as complaints of
pain and numbness extending into both legs and the right arm. He advised no further surgery or
treatment has been recommended for her and suggested she see Dr. Esses for follow ups as
needed. Dr. DeBender continued to opine that appellant was unable to return to work.
In a February 2, 2009 report, Dr. Farhat advised that appellant had been a patient for at
least 10 years and opined that the job injury of November 21, 2007 caused her neck, shoulders,
upper arms and back pain. He stated that she was prescribed pain medication to manage her pain
and that she took her medicine on an as needed basis and did not abuse it.
In a February 3, 2009 report, Dr. Donald T. Lazarz, a Board-certified orthopedic surgeon,
noted the history of injury and that he reviewed statements from Drs. Esses, DeBender and
Farhat, which noted that appellant was totally disabled from her work injuries and could not
work. He diagnosed chronic cervical strain and chronic lumbar strain. Dr. Lazarz opined that
the work injury appellant described aggravated her previous troubles and that she would always

3

have pain, limitation in activities and strength and difficulty in carrying on the type of occupation
that she had in the past. He advised that she should continue treating with Dr. Farhat.
In a February 9, 2009 report, Dr. Esses stated that appellant was being treated for low
back and neck disorders and has been demonstrated to have stenosis at L4-L5, L5-S1 and C5-C6
and C6-C7. He opined that her symptoms from her conditions were related to the November 21,
2007 work injury and that she required ongoing treatment. Dr. Esses further indicated that he
disagreed with Dr. McKeever’s opinion.
By decision dated March 11, 2009, the Office finalized the termination of compensation
benefits effective March 15, 2009. It found that the weight of the evidence rested with the
opinion of Dr. McKeever, the impartial medical examiner.
On March 26, 2009 appellant, through her attorney, requested a telephonic hearing,
which was held on October 26, 2009. She testified that she was on limited duty with back
problems due to a lifting injury in 2003 when she had the accident in the truck. Appellant stated
that she had leg numbness that went down to her feet and that she retired early as she was not
able to do what was asked of her and she limped everyday in constant pain. She stated that the
Office’s physicians lied about her and noted that the appointments only lasted 15 minutes and
that she was unable to perform the tests. Appellant indicated that she was on constant
medication, that she did not lead a normal life and that she needed her case reopened so that she
could get treatment. At the hearing, she was advised that her prior case number xxxxxxx559,
which had been combined with the current case, was still open for medical benefits.
Evidence received prior to and after the hearing included: a March 28, 2009 statement
from appellant; a March 3, 2009 functional capacity evaluation which reflected she was rated for
sedentary work and was unable to work her regular duties without a risk of reinjury; chiropractic
reports; a prescription from Dr. Esses for a manual muscle test; a copy of a November 30, 2009
manual muscle test and additional medical evidence.
The medical evidence included a January 16, 2009 report from Dr. Farhat who stated that
appellant had chronic neck and back pain for almost six years that caused physical disabilities
and affected her blood pressure. Dr. Farhat opined that she was totally disabled. In an April 6,
2009 report, he opined appellant’s chronic spine problems in her low back were a result of
recurrent work-related back injuries. Dr. Farhat noted that her first injury occurred on May 10,
1987, the second on March 25, 2002 and the third on November 21, 2007. He reiterated that
appellant’s pain medications were taken only as needed basis.
In a February 25, 2009 report, Dr. DeBender stated that he agreed with Dr. Esses that
appellant was 100 percent disabled and she could not return to the workforce due to her
November 21, 2007 work injury. In an August 4, 2009 attending physician’s report, he reiterated
that appellant was totally disabled.
In a November 30, 2009 report, Dr. Esses advised appellant continued to have neck and
back pain and that she required medication for those injuries. He also noted that she was referred
to pain management and provided a copy of the December 2, 2009 referral.

4

By decision dated December 23, 2009, an Office hearing representative affirmed the
Office’s termination of compensation. The hearing representative noted that appellant’s medical
benefits in case number xxxxxx559 were not affected by the current decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.4 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.6 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition, which requires further medical treatment.7
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS
The Office accepted that appellant sustained sprains of the neck, lumbar region, both
shoulders and upper arms and resolved contusion of the left finger as a result of the
November 21, 2007 work injury. It determined that a conflict in medical opinion evidence arose
between the attending physician, Dr. DeBender, and the Office referral physician, Dr. Maudlin,
as to whether appellant had any continuing residuals or disability causally related to her accepted
November 21, 2007 employment-related injury. Dr. DeBender opined that she had continued
employment-related residuals and total disability. On the other hand, Dr. Mauldin opined that
appellant’s employment-related sprains had resolved and she could return to work with no
restrictions. Consequently, the Office properly referred her to Dr. McKeever to resolve the
conflict.
In his report of December 3, 2008, Dr. McKeever provided a comprehensive review of
appellant’s history, including the fact that she was on restricted work duties since 2003 and set
3

Jorge E. Sotomayor, 52 ECAB 105, 106 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007).

7

I.J., 59 ECAB 408 (2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Gloria J. Godfrey, 52 ECAB 486 (2001). See 5 U.S.C. § 8123(a).

5

forth extensive findings from examination. He diagnosed resolved acute cervical strain, chronic
cervical syndrome, resolved acute lumbosacral strain and chronic lumbosacral syndrome.
Dr. McKeever opined that appellant’s cervical and lumbosacral strains had resolved within a few
weeks of her injury and that she returned to her preinjury status of chronic cervical and
lumbosacral syndromes. He opined that her current symptoms of tenderness over the muscles,
mild spasm, with no evidence of radiculopathy, were not work related but were an ordinary
disease of life. Dr. McKeever had a functional capacity evaluation performed on December 16,
2008 and noted that the testing revealed that appellant provided inconsistent effort. He opined
that she could return to work without restrictions.
The Board finds that Dr. McKeever had full knowledge of the relevant facts and
evaluated the course of appellant’s condition. Dr. McKeever is a specialist in the appropriate
field. He offered no basis to support that appellant had residuals or work-related disability from
the accepted conditions. Dr. McKeever’s opinion as set forth in his report of December 3, 2008
is found to be probative evidence and reliable. While appellant has alleged that she only saw
Dr. McKeever for 15 minutes at the most and that his report was filled with lies, she has offered
no evidence to support her allegations. The Board has held that an impartial specialist properly
selected under the Office’s rotational procedures will be presumed unbiased and the party
seeking disqualification bears the substantial burden of proving otherwise; mere allegations are
insufficient to establish bias.9 The Board finds that, under the circumstances of this case, the
opinion of Dr. McKeever is sufficiently well rationalized and based upon a proper factual
background such that it is entitled to special weight and establishes that appellant’s work-related
conditions had ceased.
Appellant submitted additional reports from Dr. DeBender in which he continued to
opine that she was totally disabled and could not return to work. Dr. DeBender did not
specifically address how any continuing condition or disability were causally related to the
accepted employment injuries. Additionally, he was on one side of a medical conflict that
Dr. McKeever resolved.10 This report is insufficient to overcome that of Dr. McKeever or to
create a new medical conflict.
Appellant also submitted medical reports from Dr. Esses, Dr. Lazarz and Dr. Farhat, who
all opined that she was totally disabled due to neck and back pain. In his February 9, 2009
report, Dr. Esses diagnosed lumbar and cervical stenosis. In his February 3, 2009 report,
Dr. Lazarz opined that appellant’s work injury aggravated her previous troubles. In his April 6,
2009 report, Dr. Farhat opined that appellant’s problems were the result of her recurrent
work-related back injuries. However, these physicians did not provide any objective evidence or
medical rationale to explain why she had continuing residuals of the November 21, 2007 work
injury which was accepted for sprains of the neck, lumbar region, shoulders and arms. The
Board has found that vague and unrationalized medical opinions on causal relationship are of
9

Geraldine Foster, 54 ECAB 435 (2003); William Fidurski, 54 ECAB 146 (2002).

10

See E.H., 60 ECAB ___ (Docket No. 08-1862, issued July 8, 2009); Dorothy Sidwell, 41 ECAB 857 (1990)
(reports from a physician who was on one side of a medical conflict that an impartial specialist resolved, are
generally insufficient to overcome the weight accorded to the report of the impartial medical examiner or to create a
new conflict).

6

diminished probative value.11 Dr. McKeever explained that appellant’s continuing symptoms
were due to the normal degenerative process. Thus, the reports from Dr. Esses, Dr. Lazarz and
Dr. Farhat are insufficient to overcome that of Dr. McKeever or to create a new medical conflict.
The other evidence submitted, such as reports of diagnostic testing, are irrelevant to the
issue at hand as they do not address causal relationship. The chiropractic reports submitted do
not diagnose a spinal subluxation based on x-ray. A chiropractor is not considered a physician
under the Federal Employees’ Compensation Act if spinal subluxation has not been diagnosed by
x-ray.12 Thus, the chiropractic reports are of no probative medical value. There is no other
medical evidence showing any continuing residuals or disability due to appellant’s accepted
conditions. Thus, the Office met its burden of proof to terminate appellant’s benefits as the
weight of the medical evidence indicates that residuals of the employment-related conditions had
ceased effective March 15, 2009.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage loss and medical
benefits effective March 15, 2009.

11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

See A.O., 60 ECAB ___ (Docket No. 08-580, issued January 28, 2009) (without diagnosing a subluxation from
x-ray, a chiropractor is not a physician under the Act).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 23, 2009 is affirmed.
Issued: January 13, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

